DETAILED ACTION
New Non-Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response (arguments, no amendments; although previously noted negatively claiming suramin) is acknowledged.  
The present Office action is sent Non-Final (replacing the previous Final Office action mailed 12/9/21), per the interview summary mailed on 5/11/22 which stated:  The examiner confirmed that applicant's arguments were found persuasive over the prior art [ ] applied and that based on new prior art uncovered (e.g. Li and Kishore in view of Li, as well as previously applied Perfettinin in view of Li; applied below), that a new non-final Office action would be forthcoming that would reset the time period for response.
Rationale:  Applicant’s arguments, upon closer weighing with interview (see interview summary), were found persuasive as applicant’s earlier work Perfettini et al. (U.S. Patent Publication No. 2013/0156791; e.g. paras 29 and 131) did not expressly teach a nexus between the administration of anti-sense oligonucleotides (as P2Y2 receptor inhibitors) as being capable of independently treating cancer – and therefore cannot stand alone to teach or render obvious the instantly claimed invention (NOTE:  See below, applied in combination with a new secondary reference to Li to render obvious the instantly claimed invention).  Rather, the treatment of cancer was indirect, only based on treating HIV-1 (whereby successful treatment could slow the progression of HIV-1 into later stage reduced immune system capacity (e.g. AIDS); thereby reducing the risk that certain types of opportunistic cancers might arise, e.g. Kaposi sarcoma). [Note: As discussed with applicant’s representative, para 24 recited in the last round of examiner’s response to arguments was inadvertently thought to be from applicant’s earlier work.  However, upon closer review, such was instead found to be from the instant specification and thus not supportive of the former.]
The examiner is open to further interview to advance prosecution on the merits.

Election/Restrictions – Maintained
Applicant's election with traverse of Group II, claims 21 and 24-27, as drawn to treating a condition species of cancer with the elected anti-sense oligonucleotide, in the reply filed on 3/8/21 is acknowledged.  The traversal is on the ground(s) that there would not be a serious burden to rejoin and search Group III.  While the examiner maintains the grounds for lack of unity applied, the examiner is open to exploring rejoinder of Group III with applicant should allowable subject matter be found for elected Group II.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 21, 24-27, 31, and 35 read on the elected Group II and species above.
The remaining claims are withdrawn as not drawn to the elected Group.

Claim Rejections - 35 USC § 102 – Anticipation, New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21, 24-27, 31, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. "P2Y2 receptor promotes cell invasion and metastasis in prostate cancer cells". 2013. British Journal of Cancer 109:1666-1675.
Li (see especially pages 1668-1669, Figure 2; Li is also cited in Kishore, para 147) expressly teach the use of siRNA (instant claim 35), as the anti-sense oligonucleotide (instant claim 31), to treat the elected disease cancer (instant claim 1; instant claim 26; and thereby instant claims 24-25, as cancer is known to be disease associated with aberrant M2 polarization as set forth in the preamble of later instant claim 26), specifically here prostate cancer (instant claim 27) - which naturally as a result of administration increases the secretion of inflammatory cytokines (e.g. such as IL-l beta, TNF, IL-12, and IL-23) - by reducing the expression of P2Y2 receptor to treat prostate cancer by reducing the invasion and metastasis of cancer cells ‘promoted’ by P2Y2 receptor in prostate cancer cells.  See Li especially page 1668 establishing the nexus between P2Y2 overexpression in prostate cancer and the administration of siRNA to inhibit such and thereby treat prostate cancer:
	
    PNG
    media_image1.png
    440
    430
    media_image1.png
    Greyscale

Thus, the claimed invention and instant claim(s) 21, 24-27, 31, and 35 are anticipated by the express teachings of Li.

Claim Rejections - 35 USC § 103 – Obviousness (2), New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claim(s) 21, 24-27, 31, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishore et al. (U.S. Patent Publication No. 20160377598, filed 4/27/15 prior to the instant priority date of 5/20/15) in view of Li et al. "P2Y2 receptor promotes cell invasion and metastasis in prostate cancer cells". 2013. British Journal of Cancer 109:1666-1675.
Kishore et al. (paras 147-148) expressly teach the use of the elected antisense oligonucleotides, as well as siRNA (e.g. instant dependent claim 35), and other similar agents, fo the reduction of P2Y2 and citing a reference (Li) to P2Y2 overexpression being expressly involved in prostate cancer:
[0147] In addition to the use of agents such as a fusion protein, polypeptide, a small non-nucleic acid organic molecule, and a small inorganic molecule among other agents, that blunts the activity of a P2Y2 receptor, the expression of P2Y2 receptor may also be blunted through the use of nucleic acid based agents, including an antisense oligonucleotide, a ribozyme or an inhibitory RNA, including but not limited to a small inhibitory RNA (siRNA) or a short hairpin RNA (shRNA). For example, P2Y2 receptor expression may be blunted or knocked down in adipocytes as well as other P2Y2 receptor-expressing cells of interest through delivery, including targeted delivery, of P2Y2 receptor siRNA(s) or alternatively P2Y2 receptor shRNA(s). Such methods are known in the art. For example, P2Y2 siRNAs and vectors/delivery system for expression of P2Y2 shRNAs may be purchased from commercial vendors to knockdown P2Y2 receptor expression  
[ ]; 
see also, Li W-H, Qui Y, Zhang H-Q et al. 2013. "P2Y2 receptor promotes cell invasion and metastatsis in prostate cancer cells". British Journal of Cancer 109:1666-1675). 

[0148] Based on sequence for human P2Y2 receptor gene (NCBI Reference Sequence: NC_000011.10 for NCBI Gene ID 5029) and mRNA transcripts (NCBI Reference Sequence: NM_176072.2, NM_176071 and NM_002564), additional siRNA and shRNA may be designed to knockdown the P2Y2 receptor gene expression, and hence reduce P2Y2 receptor activity in a cell. Other agents that may be designed and used to knockdown P2Y2 receptor gene expression include anti-sense oligonucleotide, ribozyme, and miRNA among others. [ ] Agents that knockdown gene expression include anti-sense oligonucleotide, ribozyme, siRNA, shRNA and miRNA among others.

	GAP:  However, Kishore does not expressly teach administering the elected anti-sense oligonucleotides for treating P2Y2 overexpression in certain disease(s) found to have P2Y2 overexpression, but does not expressly recite the use thereof in the elected disease cancer. 
Li (see especially pages 1668-1669, Figure 2; Li is also cited in Kishore, para 147) expressly teach the use of siRNA (instant claim 35), as the anti-sense oligonucleotide (instant claim 31), to treat the elected disease cancer (instant claim 1; instant claim 26; and thereby instant claims 24-25, as cancer is known to be disease associated with aberrant M2 polarization as set forth in the preamble of later instant claim 26), specifically here prostate cancer (instant claim 27) - which naturally as a result of administration increases the secretion of inflammatory cytokines (e.g. such as IL-l beta, TNF, IL-12, and IL-23) - by reducing the expression of P2Y2 receptor to treat prostate cancer by reducing the invasion and metastasis of cancer cells ‘promoted’ by P2Y2 receptor in prostate cancer cells.  See Li especially page 1668 establishing the nexus between P2Y2 overexpression in prostate cancer and the administration of siRNA to inhibit such and thereby treat prostate cancer:
	
    PNG
    media_image1.png
    440
    430
    media_image1.png
    Greyscale

Thus, it would have been prima facie obvious based on Kishore to administer the elected anti-sense oligonucleotides as P2Y2 inhibitors for treating diseases where P2Y2 is overexpressed, based on Li’s advantageous teachings of the same for the use of the anti-sense oligonucleotide siRNA for treating the cancer species, prostate cancer. 

2.	Claim(s) 21, 24-27, 31, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s earlier work Perfettini et al. (U.S. Patent Publication No. 2013/0156791) in view of Li et al. "P2Y2 receptor promotes cell invasion and metastasis in prostate cancer cells". 2013. British Journal of Cancer 109:1666-1675.
Applicant’s earlier work, Perfettini (para 28 and 131) expressly teach the administration of anti-sense oligonucleotides, as P2Y2 receptor inhibitors - which naturally increases the secretion of inflammatory cytokines (e.g. such as IL-1beta, TNF, IL-12, and IL-23) - based on the known effects of administration of the former:
[0028] Inhibitors of gene expression for use in the present invention may be based on anti-sense oligonucleotide constructs. Anti-sense oligonucleotides, including anti-sense RNA molecules and anti-sense DNA molecules, would act to directly block the translation of the mRNA by binding thereto and thus preventing protein translation or increasing mRNA degradation, thus decreasing the level of the protein (e.g. P2Y2 receptor or pannexin 1), and thus activity, in a cell. For example, antisense oligonucleotides of at least about 15 bases and complementary to unique regions of the mRNA transcript sequence encoding the targeted protein (e.g. P2Y2 receptor or pannexin 1) can be synthesized, e.g., by conventional phosphodiester techniques and administered by e.g., intravenous injection or infusion. Methods for using antisense techniques for specifically inhibiting gene expression of genes whose sequence is known are well known in the art (e.g. see U.S. Pat. Nos. 6,566,135; 6,566,131; 6,365,354; 6,410,323; 6,107,091; 6,046,321; and 5,981,732). 
GAP:  However, applicant’s earlier work, Perfettini, does not expressly teach administering the elected anti-sense oligonucleotides for treating P2Y2 overexpression in certain disease(s) found to have P2Y2 overexpression, but does not expressly recite the use thereof in the elected disease cancer. 
Li (see especially pages 1668-1669, Figure 2; Li is also cited in Kishore, para 147) expressly teach the use of siRNA (instant claim 35), as the anti-sense oligonucleotide (instant claim 31), to treat the elected disease cancer (instant claim 1; instant claim 26; and thereby instant claims 24-25, as cancer is known to be disease associated with aberrant M2 polarization as set forth in the preamble of later instant claim 26), specifically here prostate cancer (instant claim 27) - which naturally as a result of administration increases the secretion of inflammatory cytokines (e.g. such as IL-l beta, TNF, IL-12, and IL-23) - by reducing the expression of P2Y2 receptor to treat prostate cancer by reducing the invasion and metastasis of cancer cells ‘promoted’ by P2Y2 receptor in prostate cancer cells.  See Li especially page 1668 establishing the nexus between P2Y2 overexpression in prostate cancer and the administration of siRNA to inhibit such and thereby treat prostate cancer:

    PNG
    media_image1.png
    440
    430
    media_image1.png
    Greyscale

Thus, it would have been prima facie obvious based on Perfetinni to administer the elected anti-sense oligonucleotides as P2Y2 inhibitors for treating diseases where P2Y2 is overexpressed, based on Li’s advantageous teachings of the same for the use of the anti-sense oligonucleotide siRNA for treating the cancer species, prostate cancer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654